 


 HR 776 ENR: Emergency Medical Services for Children Program Reauthorization Act of 2019
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Sixteenth Congress of the United States of AmericaAt the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and nineteen 
H. R. 776 
 
AN ACT 
To amend the Public Health Service Act to reauthorize the Emergency Medical Services for Children program. 
 
 
1.Short titleThis Act may be cited as the Emergency Medical Services for Children Program Reauthorization Act of 2019.  2.Reauthorization of the Emergency Medical Services for Children programSection 1910(d) of the Public Health Service Act (42 U.S.C. 300w–9(d)) is amended— 
(1)by striking 2014, and and inserting 2014,; and  (2)by inserting before the period the following: , and $22,334,000 for each of fiscal years 2020 through 2024.  
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
